Title: Edmund Bacon to Thomas Jefferson, 22 March 1817
From: Bacon, Edmund
To: Jefferson, Thomas


          
            Dear Sir.
            22nd March 1817—
          
          The time has at length arrive when the situation of my family requires that I should indeavour to get a home my three sons haveing now arrive to an age and size necessary to commence the maner of labour by which they must get their living I must really declare that nothing but necessaty induceis me to Proceede in the undertaking which I now think of ingageing with my intention is to indeavour to moove to the western Part of the country this comeing fall to inable me to get good land considering that the Principal Object now before me to get such land in this part of the country is a matter beyond my reach of course my misfortin is like that of the rest of Persons here without land and money suffishient to Purchase consequently I am compelled to incounter with that disagreable circumstance to my feelings as well as to expence to leave my native Part of the world. to do this I am dependant upon you for every dollar that I can Possoplely command in this case is required. The time I propose to set of is the 10th of sepr next. my Yeare with You does not end untill the 22d of that month but it would be very important to my interst to set of by the 1st day of the sd month as I have a long Journey before me upon this subjec I must if You Please require an answer soon as convenient to You as I should like to commence my arraingments even at this Present time
          I must state that having so long done your business in Peace this eleventh Yeare during which time I have recieved all good and Kind treatment that can be due from an imployer to a hireling which has permantly fixed my real ⅖ which never can end but with my life
          
            Your Ob St.
            E: Bacon
          
        